Opinion issued August 26, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01- 08-00219-CR 
____________

                         ANTHONY JAMES WATSON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court 
  Harris County, Texas
Trial Court Cause No. 1062513



 
MEMORANDUM  OPINION
          Appellant, Anthony James Watson, was convicted by a jury of the offense of
sexual assault, and assessed punishment at confinement for 10 years probated for five
years. After being placed on community supervision, the State filed a motion to
revoke probation alleging that appellant had violated the terms and conditions of his
probation. Appellant pleaded true to three of the four allegations in the State’s
motions.  After hearing evidence, the trial court found true the allegations contained
in the State’s motion and revoked appellant’s community supervision.  The trial court
assessed punishment at confinement for 10 years.  Appellant gave notice of appeal.          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of her right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005). 
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
 
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.                                      .
Do not publish.  Tex. R. App. P. 47.2(b).